EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Conor Hunt on 7/21/2021.

Claim 10, line 1 is amended as follows:  “The plunger of claim [[1]] 23, wherein the at least one of the trailing rib”

Claim 15, line 11 is amended as follows:  “compression from the axial load causing the body portion in the second configuration 

Claim 19, last line is amended as follows:  “the syringe barrel through the dispensing opening.”

Claim 22, line 2 is amended as follows:  “the sidewall extending between the ribs [[have]] are concavely curved along a longitudinal axis”

Claim 25, line 2 is amended as follows:  “the sidewall extending between the ribs [[have]] are concavely curved along a longitudinal axis”

Claim 27, line 2 is amended as follows:  “sidewall extending between the ribs [[have]] are concavely curved along a longitudinal axis of”


Examiner’s Statement of Reasons for Allowance
Applicant’s arguments in the Notice of Appeal dated 5/14/2021 are persuasive. The subject matter of independent claim(s) in the amendment submitted on 9/22/2020, in conjunction with the Examiner’s amendment contained in the present action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 15, 19 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the ribbed portion has a first radial dimension when the body portion occupies the first configuration and a second radial 
The closest relevant art is: U.S. Publication No. 2017/0246399 to Forlani et al., which discloses a plunger (plunger 52, Fig. 2) for use in a drug delivery device (cartridge 25), the plunger (plunger 52) comprising: a body portion (body 90) having a sidewall (sidewall has radially projecting sealing ribs 98 formed on it), a leading surface (forward end 92), and a trailing surface (rearward end 94), wherein the body portion (body 90) does not include a cavity having an opening defined in the trailing surface configured to receive a plunger rod therein (see Figs. 2-3); a ribbed portion (portion with radially projecting sealing ribs 98) comprising a plurality of ribs projecting (radially projecting sealing ribs 98) radially outwardly from the sidewall of the body portion (body 90) and spaced axially apart from one another (see Fig. 2 and paragraph 40), the plurality of ribs (radially projecting sealing ribs 98) comprising at least a trailing rib (rearmost rib 98) and a leading rib (forwardmost rib 98), each of the ribs including an annular configuration (see Fig. 2 and paragraph 39); wherein the body portion (body 90) is configured to occupy a first configuration in the absence of an axial load (position/configuration of plunger body portion when the cartridge 25 is full with medication 74, like as shown in Fig. 5-6), and a second configuration in the presence of an axial load, but Forlani et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMBER R STILES/Primary Examiner, Art Unit 3783